Plaintiff in error was convicted on the 20th day of November, 1909, on a charge of unlawfully furnishing intoxicating liquor, and on the 24th day of November, thereafter, was sentenced by the court to pay a fine of one hundred twenty-five dollars and costs, and to be imprisoned in the county jail for a period of thirty days, at which time he was given thirty days to make and serve case-made. Ten days were allowed for amendments, five days for settling, and appeal to be perfected in this court within fifteen days after such settlement. The appeal was not perfected by case-made, but comes by transcript, and was filed in this court on the 24th day of January, 1910, more than sixty days after the entering of the judgment. The record shows no order of the court extending the time within which to perfect the appeal. The Attorney General has filed a motion to dismiss the appeal on the ground that it was not perfected within the time allowed by the statute or the order of the court. The motion is well taken and is sustained. The appeal is dismissed, with directions to the county court of Tulsa county to enforce the judgment and sentence.